The Court of Appears,
[Rumsey Ch. J» Mackaer and Jones, Judges,]
affirmed the decree of the court of chancery; (a) and it was ordered, Ac. that the auditor of the court of chancery should restate the said account, and allow the appellant interest on the sum of 2501. the legacies due, from the 1st of May 1771, unto the 27th of October 1791, and that the chancellor, on such statement of the auditor, decree the said further sum of interest to be paid by the appellees to the appellant, with interest from the 27th of May 1794, until paid, and the costs of the appeal, Ac.

 This decree is said to be in conformity with the precedent in the case in this court of Griffith and Penningtons 1795: But Key, the attorney for the appellant in this case, suggested, that it did not seem to be-correct; for it appeared impracticable fco affirm the decree cf the chancellar, and then give interest, or direct it to he stated from one year after the date of the will; because the chancellor had assumed a sum different from the amount of the legacies. The legacies make 250/. whereas the chancellor had stated the principal to he 28b/. 15*. 0d. which is composed of (he whole principal and vmie interest. This occasions embarrassment in affirming the decree. The simple business appeared to him to he, to reverse the decree, and direct the chancellor to have the account restated, decree the principal ef 250/. being t.he amount of the legacies, and interest from ibth of November 17/0, till paid, and costs, &e, The decree of affirmance was changed to what it now appears,